Citation Nr: 1039115	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD) prior to 
January 30, 2008, and since May 1, 2008.  

2. Entitlement to service connection for a throat disorder, 
claimed as a thyroid condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to August 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in November 2005, which 
denied service connection for a thyroid condition, and in August 
2008, which denied a temporary total rating for PTSD based on 
convalescence for the period from January 30, 2008, to April 30, 
2008, and continued a 30 percent disability rating for PTSD.  A 
June 2009 rating decision awarded a 100 percent rating for PTSD 
based on convalescence for the period from January 30, 2008, to 
April 30, 2008, after which time a disability rating of 30 
percent was assigned.  However, as that grant does not represent 
a total grant of benefits sought on appeal, the claim for an 
increased rating for PTSD remains before the Board.  AB v. Brown, 
6 Veteran. App. 35 (1993).  

In August 2010, the Veteran testified at a hearing before the 
undersigned.  A transcript of the hearing is associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required. 


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
claim so that the Veteran's claims are afforded every possible 
consideration.

At his August 2010 hearing before the undersigned, the Veteran 
testified that from 2007 to 2010, he received treatment for 
various medical conditions at Baptist East Hospital in 
Montgomery, Alabama.  See Hearing Transcript, pp. 18 -20.  These 
records have not been associated with the claims folder.  Because 
VA is on notice that there are records that may be applicable to 
the Veteran's claim(s) and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained. 38 C.F.R. § 3.159(c)(1) (2008); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  As these records may show 
treatment/diagnoses associated with the claimed throat/thyroid 
disorder, or other related conditions, they should be obtained 
and associated with the claims folder on remand. 

During the August 2010 Video-Conference hearing, the Veteran also 
testified that the symptoms resulting from his service- connected 
PTSD have increased in severity since the last VA examination.  
The Veteran was last examined by VA for compensation purposes in 
June 2008.  He testified that since that examination, his PTSD 
symptoms have worsened and that he currently suffers from 
increased isolation, poor short-term memory, and suicidal 
ideation.  Recent VA outpatient treatment records also indicate a 
worsening of symptomatology, including increased nightmares, 
intrusive thoughts, avoidance, exaggerated startle response, and 
anxiety, with Global Assessment Functioning scores ranging from 
45 to 65. 

The United States Court of Appeals for Veterans Claims has held 
that when a Veteran-claimant alleges that his service- connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination. Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that the Veteran was entitled 
to a new examination after a two year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).

As there is evidence that the Veteran's PTSD symptomatology has 
worsened since the last examination, he is entitled to a new VA 
examination.  Id.; Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  Accordingly, the RO should schedule the 
Veteran for a new examination for evaluation of his service-
connected PTSD by the appropriate specialist.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC, with any necessary assistance 
from the Veteran, shall obtain his 
treatment/hospitalization records from 
Baptist East Hospital in Montgomery, Alabama, 
for the period from 2007 to 2010.  If any 
requested records are not available, or the 
search for any such records otherwise yields 
negative results, that fact must clearly be 
documented in the claims file.

2. Obtain and associate with the claims file 
all outstanding records of VA treatment 
pertaining to the Veteran's PTSD since August 
2010.  If any requested records are not 
available, or the search for any such records 
otherwise yields negative results, that fact 
must clearly be documented in the claims 
file.

3. Thereafter, provide the Veteran with a VA 
examination in order to determine the current 
severity of his PTSD. The claims folder must 
be made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The examiner must 
note in the examination report that the 
claims folder was reviewed in conjunction 
with the examination.  All necessary tests 
and studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The complete rationale for any 
opinions expressed should be provided.

4. Readjudicate the claims. If the benefits 
sought remain denied, the Veteran should be 
provided another SSOC. After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


